Per Curiam.
It never has been supposed that a judgment must be revived in order to maintain its lien on money in the sheriff’s hands; and what else does the case present? A judgment creditor ¡claims to recover money in the sheriff’s hands which, at least, was the property of the other judgment creditors, and this on the ground that they have not appeared to demand it. What right does that give him to demand it? It cannot be supposed that they have relinquished their right to it, in order to swell the fund for the benefit of the other creditors. The right to this part of it is a matter between them and the sheriff or his sureties, who are liable to them, with which the plaintiff has nothing to do; and we are satisfied that he has received ample justice in the judgment rendered for him.
Judgment affirmed.